Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tipping lugs must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 135.  Corrected 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
At claim 1, line 6, please insert -- case -- after "baking".
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 1, the claim is considered indefinite because the claim uses the term "conveyor" to refer to different structures. The "first conveyor" is directed to a wire grate belt structure, whereas the "second conveyor", "third conveyor" and "fifth conveyor" refer to carriages. The "fourth conveyor" is a shaft, according to the specification. The use of the same term "conveyor" to reference different structures renders the claim indefinite.
Claims 2-15 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (USPN 8113108) in view of Kemppainen et al. (USPN 6662710) and Riemenschneider (USPN 3061111).
Regarding Claim(s) 1, Weiss teaches a conveyor tunnel oven for baking a food item, the conveyor tunnel oven comprising: (a) at least a first baking case (7) having upward and downward ends (as seen in the figures), and having longitudinal and oppositely longitudinal ends (as seen in the figures), the at least first baking case being opened by longitudinal and oppositely longitudinal food passage ports respectively positioned at said longitudinal and oppositely longitudinal ends (conveyor 20 extends through the case, therefore, food passage ports are implied); (b) a first conveyor (20) extending through the at least first baking case, the first conveyor being adapted for carrying the food item from one of the ports among the longitudinal and oppositely longitudinal food passage ports to the other port among said ports; (c) a second .
Claims 2-9, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Kemppainen et al. and Riemenschneider as applied to claim 1 above, and further in view of Wolfe (USPN 8536493).
Regarding Claim(s) 2, Weiss teaches the limitations described above, and teaches a sixth conveyor (21) under the first conveyor, yet fails to teach plurality of second baking cases underlying the at least first baking case, each second baking case being opened by oppositely longitudinal and longitudinal food passage ports, and further comprising a plurality of sixth conveyors, each sixth conveyor extending through one of the second baking cases, said each sixth conveyor being adapted for alternatively carrying the food item within the one of the second baking cases. Wolfe teaches a first baking case (2) having a first conveyor (6) and a plurality of second baking cases (10,18) with sixth conveyors (14, 22) extending through the second baking cases, each sixth conveyor being adapted for alternatively carrying a food item within one of the second baking cases. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a plurality of second baking cases and a plurality of sixth conveyors to efficiently utilize vertical space.
Regarding Claim(s) 3, Weiss teaches the limitations described above, yet fails to teach the first conveyor and each sixth conveyor comprises a wire grate belt.  Wolfe teaches a wire grate belt [Col. 4:36, "loop, grate or cooking rack type food conveyor"]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use a wire grate belt in a tunnel oven as taught by Wolfe to convey food items through the tunnel oven.
Regarding Claim(s) 4, Weiss teaches the limitations described above, yet fails to teach the second conveyor comprises a first carriage. Riemenschneider teaches a first carriage (bridge 
Regarding Claim(s) 5, Weiss teaches the limitations described above, yet fails to teach the third conveyor comprises a second carriage. Riemenschneider teaches a second carriage (trolley 33). It would have been obvious before the effective filing date of the claimed invention to person of ordinary skill in the art to modify the oven of Weiss to include a second carriage to move items in order to more efficiently use space.
Regarding Claim(s) 6, Weiss teaches the limitations described above, yet fails to teach the fourth conveyor's vertical extension comprises a shaft having an upper end mounted rotatably upon the second carriage. Riemenschneider teaches a shaft (67) having an upper end mounted rotatably upon the second carriage (through angle irons 69 and turntable plate 70). It would have been obvious before the effective filing date of the claimed invention to person of ordinary skill in the art to modify the oven of Weiss to include a shaft having an upper end mounted rotatably upon the second carriage to move items in order to more efficiently use space.
Regarding Claim(s) 7, Weiss teaches the limitations described above, yet fails to teach a third carriage supporting at least a first arm, the third carriage being movably mounted upon the vertical shaft. Riemenschneider teaches a third carriage (93) supporting at least a first arm (95), the third carriage being movably mounted upon the vertical shaft (as illustrated). It would have been obvious before the effective filing date of the claimed invention to person of ordinary skill in the art to modify the oven of Weiss to include a third carriage supporting at least a first arm to move items in order to more efficiently use space.
Regarding Claim(s) 8, Weiss teaches the limitations described above, yet fails to teach a plurality of linear motion actuators, each linear motion actuator being connected operatively to a conveyor component selected from the group consisting of the first carriage, the second carriage, and the third carriage. Riemenschneider teaches a plurality of linear motion actuators. An actuator comprising a motor (32) and shaft (31) is used to move the first carriage. An actuator comprising a motor (52), gear box (51), gears (50) and shaft (48) is used to move the second carriage. An actuator comprising a motor (116), gear case (117) shaft (109), sprockets (110) and chains (111) is used to move the third carriage. It would have been obvious before the effective filing date of the claimed invention to person of ordinary skill in the art to modify the oven of Weiss to include a plurality of actuators operatively connected to the carriages to move items in order to more efficiently use space.
Regarding Claim(s) 9, Weiss teaches the limitations described above, yet fails to teach a plurality of roller and roller track combinations, each such combination being mounted operatively to a conveyor component selected from the group consisting of the first carriage, the second carriage, and third carriage. Riemenschneider teaches a plurality of roller and roller track combinations. The first carriage uses roller (30) and track (24). The second carriage uses rollers (34,35) and track (28). The third carriage uses rollers (100,101) and track (99). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use roller and roller track combinations operatively mounted to the carriages to move items in order to more efficiently use space.
Regarding Claim(s) 13, Weiss teaches the limitations described above, yet fails to teach each linear motion actuator comprises a drive mechanism selected from the group consisting of chain drives, belt drives, ball screw actuators, jack screw actuators, and rack and pinion gear 
Regarding Claim(s) 14, Weiss teaches the limitations described above, yet fails to teach a second arm fixedly attached to the third carriage. Riemenschneider teaches a second arm (Figure 6 shows two arms 95). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a second arm to provide another point of contact for the item.
Claims 10 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Kemppainen et al., Riemenschneider and Wolfe as applied to claim 9 above, and further in view of Ajlouny (USPN 3884363).
Regarding Claim(s) 10, Weiss teaches the limitations described above, yet fails to teach a plurality of stepper or servo motors, each motor among the plurality of stepper or servo motors being connected operatively to the shaft or to one of the linear motion actuators. Ajlouny (USPN 3884363) teaches a transfer device having a first carriage (20,22,30,32) and a second carriage (40) and teaches servo motors (24,34) for moving the carriages. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use servo motors operatively connected to the linear motion actuators in order to move the carriages as taught by Ajlouny since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results.
Regarding Claim(s) 11, Weiss teaches the limitations described above, yet fails to teach a programmable digital control unit operatively communicating with the stepper or servo motors. Ajlouny teaches a programmable digital control unit (78) operatively communicating with the servo motors. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a programmable digital control unit operatively communicating with servo motor to move carriages as taught by Ajlouny since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Kemppainen et al. and Riemenschneider as applied to claim 1 above, and further in view of Black (USPN 3168955).
Regarding Claim(s) 12, Weiss teaches the limitations described above, yet fails to teach a pair of cantilevering beams, said beams providing the operative support for the second conveyor. Black teaches an apparatus having a carriage (35) for moving items, the carriage operating on a pair of cantilevered beams (26, 27). The cantilevered portion of the beams extend away from the side of a ship. The cantilevered beams allow for the carriage to extend over the side of the ship to move a load from the ship to another vessel. A cantilevered beam would not be supported at the outer ends of the beam; therefore, freeing up space at the outer end of the beam. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a pair of cantilevering beams providing operative support for the second conveyor to carry food items in order to free up space around the tunnel oven.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Kemppainen et al., Riemenschneider and Wolfe as applied to claim 9 above, and further in view of Wagner et al. (USPN 4554437).
Regarding Claim(s) 15, Weiss teaches the limitations described above, yet fails to teach a plurality of tipping lugs, each such lug being fixedly attached to an oppositely longitudinal end of a conveyor selected from the group consisting of the first conveyor and the sixth conveyors. Wagner et al. teaches a first and sixth conveyor (upper and lower conveyors 24) and a plurality of tipping lugs (upturned ends of shelf 28 in Figure 1). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a plurality of tipping lugs to prevent items from falling to the floor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPN 6688213 discloses a device for moving dough through treatment stations. US Pub 20100251905 A1 discloses a device for moving items to multiple tiered ovens. US Pub 20200238534 A1 disclose a robot for removing and placing food items on a conveyor. US Pub 20190297899 A1 discloses a robot for moving bakery goods between stations. USPN 5277105 discloses ovens may be stacked to give a greater backing capacity in the same foot print.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653